DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/21/2022 have been received and entered. Claims 1, 3, 5, 7, 9, 11, 13, 15 and 17 have been amended. Claims 1-18 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive to overcome the rejection in the record.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation of the amended claims 1, 7 and 13 which recited display in parallel: a first conditional expression based on at least one of the monitoring conditions that make up a first combined conditional expression; and a second conditional expressional based on at least one of the monitoring conditions, wherein the second conditional expression is associated with the first conditional expression in a combination operational expression, and the first combined conditional expression is based on a first combined monitoring condition that combines all of the received monitoring conditions. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
 The prior art, Kobayashi et AL (US 20160209378) discloses chromatograph mass spectrometer having chromatograph apparatus for separating components in a sample and mass spectrometer for performing a selective Ion monitoring measurement or multiple reaction monitoring measurement on the sample separated into the components; set a target value of loop time required one cycle of monitoring measurements sequentially performed for ion species set for one event or a plurality events whose measurement time ranges are overlapped, display unit is used to display information entered and set by analysis operators as well as the results of analyses (abstract, pars 0022-0026, 0059), but does not expressly disclose the above features of claims 1, 7 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al (US 9638677) discloses chromatograph mass spectrometer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 	/BRYAN BUI/               Primary Examiner, Art Unit 2865